Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 22, 2002 (People v Novick, 293 AD2d 692 [2002]), affirming a judgment of the County Court, Dutchess County, rendered May 17, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Krausman, J.P., Luciano, Adams and Townes, JJ., concur.